Citation Nr: 0600247	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  97-10 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for 
post-traumatic stress disorder (PTSD), evaluated as 50 
percent disabling prior to January 19, 2005.

2.  Entitlement to a higher initial disability evaluation for 
PTSD, evaluated as 70 percent disabling January 19, 2005.

3.  Entitlement to an effective date earlier than January 19, 
2005, for the grant of a 70 percent or higher rating for 
PTSD.

4.  Entitlement to an effective date earlier than January 19, 
2005, for the grant of a total disability rating based upon 
individual unemployability due to the service-connected 
disabilities (TDIU).

5.  Entitlement to an initial disability evaluation higher 
than 10 percent for residuals of a gunshot wound (GSW) to the 
left arm.



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969.  His decorations and medals include the Purple 
Heart medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Seattle, Washington, Regional Office 
(RO), in October 1996, March 2000, and March 2005.

In the October 1996 rating decision, the RO granted service 
connection for residuals of a GSW to the left arm, assigning 
an initial rating of 10 percent under Diagnostic Code (DC) 
5308 of VA's Schedule for Rating Disabilities (the Schedule), 
effective from November 1995.  The veteran appealed the 
initial rating assigned by the RO.  The Board remanded the 
appeal in December 1998 for additional development.

In the March 2000 rating decision, the RO denied claims of 
entitlement to a disability evaluation in excess of 50 
percent for the service-connected PTSD and entitlement to a 
TDIU.  The veteran appealed this decision to the Board.

In a September 2000 decision, the Board denied the veteran's 
claims for an initial evaluation higher than 10 percent for 
the GSW residuals, an evaluation higher than 50 percent for 
PTSD, and entitlement to a TDIU.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).

In a January 2001 joint motion to the Court, the parties 
requested that the September 2000 Board decision be vacated 
and remanded for readjudication in light of the recently-
enacted Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005).  In a February 2001 
Order, the Court granted the motion.  The case was thereafter 
returned to the Board.

In September 2001, the Board remanded the appeal to the RO.  
The RO completed the requested development and returned the 
case to the Board, which again denied the three claims, in an 
August 2003 decision.

The veteran again appealed the Board's decision to the Court, 
which granted another joint motion for remand by means of an 
Order dated in February 2004, vacating the August 2003 Board 
decision and remanding the case for readjudication consistent 
with the joint motion.

In August 2004, the Board remanded the appeal to the agency 
of original jurisdiction (AOJ), for additional development.

Having completed the requested development, the AOJ granted, 
a 70 percent rating for PTSD, as well as TDIU, both effective 
January 19, 2005.  The veteran appealed the effective dates 
for the grants of a 70 percent rating for PTSD and a TDIU.

Recent VA medical evidence suggests that the veteran has 
symptomatology involving cold intolerance and Raynaud's 
phenomenon, secondary to the service-connected residuals of 
GSW to the left upper extremity.  The veteran has not 
submitted a claim for service connection for this disability.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of all the matters on appeal.

2.  Prior to October 16, 2002 PTSD did not cause occupational 
and social impairment in most areas of the areas of work, 
school, family relations, judgment, thinking, and mood.

3.  Since October 16, 2005, PTSD resulted in symptoms 
approximating total social and occupational impairment.

4.  VA received the veteran's claim for an increased rating 
for PTSD in May 1999.

5.  VA received the veteran's claim for a TDIU in May 1999 
but it is shown that it was factually ascertainable only as 
of October 16, 2005, that the service-connected disabilities 
rendered the veteran unemployable.

6.  It is not shown that, at any time during the pendency of 
this appeal, the service-connected residuals of a GSW to the 
left arm were productive of more than moderate impairment in 
Muscle Group VII, left side.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
higher than 50 percent for PTSD were met effective October 
16, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.130, DC 
9411 (2005).

2.  The criteria for entitlement to a total (100 percent) 
disability evaluation for the service-connected PTSD are met, 
effective October 16, 2005.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 
4.130, DC 9411.

3.  The criteria for an effective date of October 16, 2005, 
for the grant of a 100 percent rating for PTSD are met; the 
criteria for a rating in excess of 50 percent prior to that 
date are not met.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 
38 C.F.R. § 3.400(o) (2005).

4.  The criteria for an effective date earlier than October 
16, 2005, for the grant of a TDIU are not met.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).

5.  The criteria for entitlement to an initial disability 
evaluation higher than 10 percent for residuals of a GSW to 
the left arm are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.47-4.54, 4.56 (1996); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.44, 4.45, 4.55, 4.56, 
4.73, DCs 5205-5214, 5308 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to provide 
certain notice to the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in his possession that pertains to the claim.

In this case, VA provided VCAA-compliant notice by means of 
VCAA letters issued in November 2001 and June 2005, as well 
as by means of the rating decisions, statements of the case 
(SOCs), and supplemental SOCs issued throughout the pendency 
of this appeal.  The notice included all four notice 
elements, to include the fourth element, notice of which was 
provided in the June 2005 VCAA letter.
  
Thus, the veteran has received adequate VCAA notice.  Short 
Bear v. Nicholson, 19 Vet. App. 341 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini II, the Court held that VCAA notice should be 
given before an initial decision is issued on a claim by the 
AOJ.  Pelegrini II, 18 Vet. App. at 115.  Delayed notice is, 
however, generally not prejudicial to a claimant.  Mayfield 
v. Nicholson.  There has been no allegation, nor showing, of 
prejudice in this case.  Thus, to the extent that any notice 
in this case may have been inadequate with regard to timing, 
the veteran's evident actual knowledge of what was needed to 
substantiate his claims prior to final adjudication by VA 
provided "a meaningful opportunity to participate in the 
adjudication process."  See Short Bear v. Nicholson, citing 
Mayfield, at 121.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claims.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified and available medical 
treatment records that are pertinent to the issues on appeal 
and has examined the veteran, in order to secure medical data 
sufficient for an equitable resolution of his appeal.

VA has been unable to secure the veteran's service medical 
records.  The record shows that, by administrative decision 
dated in August 1996, the AOJ determined that all efforts to 
obtain the service medical records had been exhausted, that 
further efforts would be futile and that, accordingly, the 
veteran's service medical records were considered lost and 
not available.  The AOJ notified the veteran of this fact, 
and of the need for him to send any such medical records he 
might have in his possession, by letter also dated in August 
1996.

The Court has held that when a veteran's service records are 
presumed to have been destroyed in the fire that occurred at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri, in 1973, VA has a heightened obligation to explain 
its findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the veteran.  See Gregory v. Brown, 8 Vet. App. 563, 
570 (1996); O'Hare v. Derwinski , 1 Vet. App. 365, 367 
(1991).

The Court has further held that VA must make "a reasonably 
exhaustive search" for relevant treatment records.  Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998), citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Dixon v. Derwinski, 
3 Vet. App. 261 (1992) (where denial of a veteran's claim 
rests, in part, on the government's inability to produce 
records that were once in its custody, an explanation of the 
reasonableness of the search conducted and why further 
efforts are not justified is required); Moore v. Derwinski, 1 
Vet. App. 401(1991) (duty to assist is particularly great in 
light of the unavailability of service medical records).

The above notwithstanding, case law does not establish a 
heightened "benefit of the doubt" but, instead, a 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, and to explain its 
decision when the veteran's medical records have been 
destroyed.  Ussery v. Brown, 8 Vet. App. 64 (1995).

Case law does not lower the legal standard for proving a 
claim for service connection.  It merely increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the veteran.  
Cromer v. Nicholson, 19 Vet. App. 215 (2005);  Russo v. 
Brown, 9 Vet. App. 46 (1996).   

VA received a negative response to a request for any medical 
records located at the Walter Reed Army Medical Center in 
April 2002.  VA notified the veteran and his private attorney 
of this fact in an SSOC issued in November 2002.

There is no suggestion on the current record that there 
remains evidence that is pertinent to any of the matters on 
appeal that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matters on 
appeal.  The case is thus ready to be considered on the 
merits.

II.  Entitlement to a disability evaluation higher than 50 
percent for PTSD
 prior to January 19, 2005

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully descried grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the diseases and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2005).

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Code 
9411.  Under this formula, a rating of 50 percent is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A total (100 percent) evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  An 
effective date for an increased evaluation can also be 
assigned at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The competent evidence of record pertaining to this issue 
essentially consists of VA PTSD examination reports dated in 
May 1999 and October 2002 and VA outpatient medical records 
dated in October 1999.

The May 1999 examination report reveals that the examiner 
reviewed the veteran's entire medical record, as well as the 
Board remand of December 1998.  The examiner described the 
veteran as casually dressed, clean, and moderately groomed.  
He was fully oriented, his responses to questions of content 
were complete, and his affect was within normal limits.  The 
veteran stated that he had lived in the State of Oregon until 
1995, where he had worked as a welder and machinist.  He was 
currently living in Washington State, where he had last 
worked as a sales clerk at a True Value store.  That job 
ended because he did not get along with his supervisor.  The 
veteran reported that he had done virtually no work since 
1997.

The veteran denied having ever been seen in treatment for any 
emotional problems, to include PTSD.  He also denied having 
ever been on any psychiatric medications.  The examiner noted 
that in a prior evaluation the veteran had been reported to 
have used marijuana and amphetamines, as well as cocaine, and 
that he had never received any treatment for substance or 
alcohol abuse.  The veteran reported being episodically 
disturbed by nightmares, but he denied any intrusive 
recollections during the daytime, and the examiner found no 
indication of flashbacks, delusions, or hallucinations.  
There was only a mild indication of mental distress regarding 
his disturbing dreams.

There was no report of avoiding thoughts or conversations 
regarding Vietnam, no indication of memory loss regarding 
Vietnam-related stressors, and only mild indication of a 
restricted range of affect and guardedness.  There was 
evidence of adequate long-term plans.  There was little 
indication of hyperarousal, and indication of episodic sleep 
disturbance with long periods of sleep normalcy.  There was 
some indication in previous records of irritation, less so on 
current examination.  There was no indication of excessive 
vigilance or poor concentration.

The examiner opined that the symptoms were clinically 
important because they indicated that the veteran suffered 
less psychological distress than at the time of his last 
evaluation (which the record shows was conducted in March 
1997).  The examiner stated that there was some indication 
that the level of his distress might impact the veteran's 
ability to work, but that this was, "more volitional than 
PTSD related."  There was little indication that the level 
of the veteran's distress had impacted his personal 
relationships, as the veteran had had a 24-year marriage 
previously and had known his present fiancee since 1996, whom 
he planned to marry in 1999, having become engaged in 1998.  

The Axis I diagnoses were (1) PTSD, chronic, of low to 
moderate severity, with mild dysthymic features; (2) alcohol 
abuse, continued episodic use; and (3) polysubstance abuse, 
episodic, continued use.  A Global Assessment of Functioning 
(GAF) score of 65 was assigned and the examiner stated, in 
the "impression" section, that the medical evidence 
revealed a PTSD that was "less disabling than his last 
evaluation," that it was his opinion that the veteran's PTSD 
"is 30% to 40% disabling," and that there was no report 
from the veteran that he had ever had the need to seek 
treatment for PTSD.

VA medical records reveal that the veteran first sought 
treatment for PTSD from VA in October 1999, at which time he 
reported isolation, sleep disturbance, irritability, 
jumpiness, negativity, growing anhedonia, and occasional 
hypervigilance.  He reported use of methamphetamines every 
six months or so when he got down, his last use had 
reportedly been a month ago.  He was described as fully 
oriented and conscious, although in distress and having a 
depressed mood, with flat affect.  His thought processes and 
associations were logical and tight, thought content was 
normal, he denied suicidal or violent ideations, and both 
insight and judgment were fair.    

The Axis I diagnosis was PTSD, with infrequent "meth" 
abuse, and a GAF score of 55.  It was also noted that the 
veteran's score in the Mississippi scale for combat-related 
PTSD was in the moderate to high symptom severity, while his 
score specific to the PTSD symptoms checklist revealed low to 
moderate PTSD symptom severity.

On VA PTSD examination in October 2002, the examiner reported 
at the outset having reviewed the entire record.  The veteran 
was described as casually dressed, clean, groomed, and well 
oriented.  His responses to questions of content demonstrated 
adequate fund of knowledge.  The speech had regular rhythm, 
but had mildly lower than normal volume.  The veteran's 
expressed cognitions were clearly organized and directed 
appropriately to topic throughout the course of the 
interview, with no indication of psychosis, delusional 
disorder, or loose associations.  The affect was moderately 
restricted, and the mood was mild to moderately dysthymic.

The veteran reported that he lived with his girlfriend.  He 
reported distant relations with his two grown children from a 
previous marriage.  He said that he had last worked in July, 
painting houses, and that, since that time, he had done 
casual labor, primarily house painting, but "it depend[ed] 
primarily upon his VA benefits."  Since December 1999, he 
had not sought any psychiatric or psychological treatment nor 
received medications for the same.  He presented, however, 
with moderate symptoms of PTSD, including intrusive thoughts 
and recollections, which had declined over the years, as well 
as episodic difficulties with sleep, of moderate severity.  
He denied any frank symptoms of psychosis, loose 
associations, or depression.  However, he did appear mild to 
moderately dysthymic, with loss of interest or flattened 
interest in previously enjoyed activities.

The veteran reported that he lived in his 28-foot trailer on 
his girlfriend's acre plot of land with her and his five-year 
old husky.  There was evidence of avoidance of traumatic 
stimuli indicated by moderate social isolation, as well as 
some avoidance of activities that could recall previous 
traumas.  Evidence of emotional change was indicated by 
moderate symptoms of dysthymic disorder secondary to PTSD and 
mild to moderate pain from his GSW to the left arm.  The 
veteran lacked positive expectations for future events, as 
well as plans for same.  Evidence of hyperarousal was 
indicated by episodic sleep disturbance, mild to moderate 
vigilance, and mild to moderate irritability in social 
settings.

The examiner opined that the above symptoms were important in 
that they indicated that the veteran showed moderate symptoms 
of PTSD secondary to traumas experienced while on active 
duty, along with dysthymic disorder secondary to his PTSD.  
The veteran reported that both his alcohol and drug use were 
in remission.

The Axis I diagnoses were (1) PTSD, moderately severe; (2) 
dysthymic disorder, moderately severe, secondary to PTSD; (3) 
nicotine dependence; (4) polysubstance abuse in sustained 
remission; and (5) alcohol abuse in sustained remission.   A 
GAF score of 55 to 60 was assigned, and the examiner opined 
that the veteran presented with PTSD symptoms similar to 
those of 1997, with an overall impact of the present 
psychological stress expected to moderately impact his 
employability but not to a degree of being a basis upon which 
to preclude it.  In the examiner's opinion, the veteran was 
"quite competent to handle his own affairs."

Also in October 2002, the veteran underwent examination of 
his service-connected residuals of GSW to the left arm, at 
which time he stated that he currently worked as a handyman 
doing odd jobs.

On the January 2005 VA examination, the veteran reported that 
he had last worked in July 2002.  The examiner found that the 
veteran was socially isolated, and that his PTSD symptoms had 
become severe.

The competent evidence of record produced prior to January 
19, 2005, reveals an individual who at various times reported 
episodic nightmares, sleep disturbance, irritability, 
hypervigilance and isolation, and who was described as having 
a moderately restricted affect and being moderately 
dysthymic, with hyperarousal symptoms and evidence of 
moderate social isolation.  

Once again, the examiner noted in the January 2005 
examination report that he reviewed the entire evidentiary 
record, to include the report of the October 2002 PTSD 
examination conducted by him, and the Board remand.  The 
examiner described the veteran as dressed in casual attire 
and being poorly to moderately clean and groomed.  He was 
fundamentally oriented in all spheres.  His responses to 
questions of content were noticeably short, but complete, and 
demonstrated adequate fund of knowledge.  Speech was noted 
for dysarthria, secondary to symptoms of depression, and 
volume at times was low and "monotonic."  His expressed 
cognitions were simply organized to topic.  There was no 
indication of psychotic processes, no indication of 
delusional disorders, and no indication of loose 
associations, but there was noticeable brevity of content, 
secondary to depression.  The affect was flattened and the 
dominant mood was dysphoric, sad, and mildly hopeless.

The veteran reported no employment since last working as a 
house painter in July 2002 and not having pursued a claim for 
social security disability due to becoming frustrated with 
the amount of paperwork needed.  He reported significant 
financial hardship secondary to living on $800 per month of 
VA disability, of which $500 went to rent at a trailer park.  
He did report overall ability to manage his monies and attend 
to his own daily needs, including meals and hygiene.  He 
reported fairly significant social isolation, saying that he 
went into town only twice per month to check mail and buy 
groceries.  However, he had not been followed for any mental 
health care concerns or psychiatric needs, and was not on 
psychiatric medications since his last evaluation.

The examiner stated that the veteran presented with frank and 
severe symptoms of PTSD secondary to inservice trauma, with 
fairly frequent intrusive thoughts and recollections 
regarding his own personal traumas.  There were indications 
of paranoia, as the veteran reported that he did not trust 
anybody.  The veteran reported no social interactions outside 
of his relationship with his girlfriend, whom he reported was 
his best friend.  He presented with increased symptoms of 
dysthymic disorder indicated by anhedonia, loss of self-
esteem, loss of positive expectations for future events, and 
lack of any realistic plans.  He was becoming increasingly 
more socially isolated.  Evidence of hyperarousal was 
indicated by episodic sleep disturbance secondary to PTSD and 
chronic pain.  The veteran reported increased symptoms of 
vigilance and having become more suspicious regarding others' 
intentions.  He denied any suicidal or homicidal ideation and 
there was no indication of any psychotic processes, such as 
auditory or visual hallucinations, or a delusional disorder.

The examiner opined that the above symptoms were important in 
that they indicated frank and severe symptoms of PTSD that 
met the DSM-IV criteria and were secondary to inservice 
trauma.  The overall impact of the veteran's current 
psychological stress precluded employment secondary to 
increased difficulties in establishing and maintaining 
appropriate relations which would severely impact the 
veteran's ability to perform routine occupational tasks.  The 
veteran reported difficulties with motivation secondary to 
dysthymic disorder, finding more routine activities within 
his grasp with more complex cognitive tasks overwhelming.  He 
had adapted poorly to changes in his environment, finding a 
recent move stressful and disruptive.

The examiner further noted that the veteran had made no 
friends nor had any social interactions since his last 
evaluation, although he did remain competent to handle his 
own financial affairs and act responsibly in his own 
financial best interest and was considered competent for VA 
purposes.    The Axis I diagnoses were PTSD, sever, and 
dysthymic disorder, secondary primarily to the PTSD, and to a 
lesser extent to chronic back and left shoulder pain.  A GAF 
score of 45 was assigned and the examiner further noted, in 
the impression section, that the veteran's PTSD was "now 
severe in nature" and that "the overall impact of [hi]s 
present psychological stress precludes employment at this 
time secondary to increased social isolation and inability to 
establish and maintain appropriate relations, and inability 
to adapt to workplace changes secondary to primary symptoms 
of [PTSD]" 

The, January 19, 2005, examination reported an increase in 
the veteran's symptoms beginning prior to the date of that 
examination and at some point after the October 15, 2002 
examination.  The precise moment when the worsening occurred 
is not clear from the record, but resolving reasonable doubt 
in the veteran's favor, the Board finds that the increase 
occurred immediately after the October 2002 examination, that 
is on October 16, 2002.

The January 2005 examination showed that PTSD precluded 
gainful employment, and resulted in symptoms approximating 
total social impairment.  38 C.F.R. § 4.7.  These are the 
criteria for a 100 percent rating for that disability.  
Accordingly, the Board is granting a 100 percent rating for 
PTSD effective October 16, 2002.

Prior to October 16, 2002, the veteran was reportedly able to 
work, depending on his VA benefits.  He maintained at least a 
distant relationship with his children, and was apparently 
able to maintain relationship with co-workers (when employed 
as a house painter) or clients (when self employed as a 
handyman).  The examiner found his symptoms to be only 
moderately disabling, and no disturbance of thinking or 
judgement was noted.  Moreover, the veteran's GAF scores of 
55 through 65, assigned prior to January 19, 2005, generally 
indicated only mild or moderate impairment.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130.  

In short, prior to October 16, 2002 he did not have total 
social and occupational impairment; or deficiencies in most 
of the areas needed for a 70 percent rating.  In regard to 
the criteria for a 70 percent rating there were deficiencies 
in the areas of work and mood; but  no deficiency in the 
areas of school, family relationships, judgment or thinking.

Because most of the criteria for an evaluation in excess of 
50 percent were not shown prior to October 16, 2002, the 
veteran is entitled to a higher rating prior to that date.

Additionally, the competent evidence of record produced prior 
to January 19, 2005, does not reveal an exceptional or 
unusual disability picture, with related factors as marked 
interference with employment or frequent periods of 
hospitalization, which would warrant extraschedular 
consideration of the veteran's claim for an increased rating 
for his PTSD prior to that date.  In particular, it is noted 
that the evidence produced before October 16, 2002, does not 
show that the service-connected PTSD caused marked 
interference with employment, or required any periods of 
hospitalization.  The VA examiner found only moderate 
interference with employment, and there is no evidence 
against this opinion.

Accordingly, the Board has determined that it is not 
necessary to refer the claim for consideration of an 
extraschedular rating for PTSD prior to October 16, 2002.  
38 C.F.R. § 3.321(b)(1). 

In the present case, the record is clear in that the veteran 
filed his claim for an increased rating for his PTSD much 
earlier than January 19, 2005, which is the date when he was 
last examined by VA.  Specifically, he filed his claim in May 
1995.  However, the record shows, as thoroughly explained 
earlier in this decision, that the veteran did not meet the 
schedular criteria for a 70 percent rating for his PTSD prior 
to that date, but that, rather, his symptomatology only 
warranted a rating of 50 percent.  

The law is clear in that the effective date of a grant of an 
increased rating shall be the date of receipt of the claim or 
the date entitlement arose, whichever date is later, with the 
only possibility of an earlier assignment being if the 
increased rating were shown to have occurred within one year 
from the receipt of the claim, which of course is not 
applicable to this case, as that one-year period in this case 
preceded the date of January 19, 2005.  Therefore, January 
19, 2005, which is the date when entitlement to a higher 
rating arose, is the earliest effective date that can be 
assigned in this case.

Thus, the veteran's claim for an earlier effective date for 
the grant of a 70 percent rating for his service-connected 
PTSD has failed.  As such, the claim must be denied.

Finally, it is noted that, since the facts are clear cut and 
against the veteran's claim of entitlement to an earlier 
effective date, the doctrine of reasonable doubt is not for 
application.

V.  Entitlement to an earlier effective date 
 for the grant of a TDIU

A total disability rating based on individual unemployability 
due to service-connected disability may be assigned where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability. 38 
C.F.R. §§ 3.340, 3.341, 4.16.

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2004).  Additionally, if there is only one such disability, 
it must be rated at 60 percent or more; and if there are two 
or more disabilities, at least one disability must be rated 
at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a). 

As set forth earlier in this decision, the effective date of 
an award of an increased rating (which, by definition, 
clearly encompasses a grant of a TDIU), will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An 
effective date for an increased evaluation may be assigned at 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date.  38 C.F.R. § 
3.400(o)(2).

For the veteran's claim for an earlier effective date for his 
grant of a TDIU to be considered, the record must show that 
either the date of the claim or the date when entitlement 
arose preceded that date.  The facts of this case reveal that 
that is not the case:  The record shows that the AOJ received 
the veteran's original claim of entitlement to a TDIU, by 
means of a VA Form 21-8940, Veteran's Application for 
Increased Compensation based on Unemployability, on May 7, 
1999.  The veteran reported therein having last worked full 
time in 1992 and having become too disabled to work between 
that year and the following year.  He reported experience as 
a welder and in labor jobs, three years of high school 
education, and having taken a welding course 15 years 
earlier.  He stated that he had left his last job due to his 
disability.

In September 1999, the veteran filed a second VA Form 21-
8940, in which he reported having last worked full time in 
1995 and having become too disabled to work in 1996.  He 
reported prior job experience as a welder, cashier, and 
helper, and a high school (through the senior year) 
education.  He again stated that he had left his last job due 
to his disability.

In October 1999, the veteran filed a third VA Form 21-8940, 
in which he reported having last worked full time in 1990 and 
having become too disabled to work in the "1990's."  He 
reported prior job experience in yard work and as handyman, 
and a high school education.  He once again stated that he 
had left his last job due to his disability.

As discussed earlier, the veteran was found to have PTSD 
symptomatology when he was examined in May 1999, but he was 
not deemed unemployable due to his disabilities.  In fact, 
the examiner pointed out that, even though the level of the 
veteran's distress might impact the veteran's ability to 
work, this was more volitional than PTSD-related.  
Additionally, the VA physician who examined the veteran's GSW 
wound in May 1999 opined that the disability was only mild to 
moderate and "should not prevent the veteran from gainful 
employment."

In this case, the AOJ granted entitlement to a TDIU effective 
from January 19, 2005.  The Board's grant of a 100 percent 
rating for PTSD renders the TDIU claim moot during the period 
of the 100 percent rating, that is on and after October 16, 
2002.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375(1999).

Prior to October 16, 2002, the veteran's service connected 
gunshot wound of the left arm had caused no reported 
impairment in his ability to work as a house painter and 
handyman.  PTSD was found to cause only moderate impairment 
in his  ability to work.  Accordingly, the evidence did not 
show that his service connected disabilities precluded 
gainful employment for which is occupational experience and 
education qualified him.
 
Since the weight of the evidence is against the claim of 
entitlement to an earlier effective date, the doctrine of 
reasonable doubt is not for application, and the claim for an 
effective date for TDIU prior to October 16, 2002 is denied.

VI.  Entitlement to an initial disability evaluation higher 
than 10 percent for residuals of a GSW to the left arm

The veteran filed his claim for service connection for 
residuals of a GSW to the left arm in November 1995, at which 
time, the VA regulation applicable to service-connected 
muscle injuries, 38 C.F.R. § 4.56, provided the following 
definitions for the degrees of severity of muscle injuries:

(a) Slight (insignificant) disability of 
muscles:

Type of injury. Simple wound of muscle 
without debridement, infection or effects 
of laceration. History and complaint. 
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty. Healing 
with good functional results. No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings. Minimum scar; slight, 
if any, evidence of fascial defect or of 
atrophy or of impaired tonus. No 
significant impairment of function and no 
retained metallic fragments.

(b) Moderate disability of muscles:

Type of injury. Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree. Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint. Service department 
record or other sufficient evidence of 
hospitalization in service for treatment 
of wound. Record in the file of 
consistent complaint on record from first 
examination forward, of one or more of 
the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue- pain 
after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings: Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests. (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles:

Type of injury. Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint. Service department 
record or other sufficient evidence 
showing hospitalization for a prolonged 
period in service for treatment of wound 
of severe grade. Record in the file of 
consistent complaint of cardinal symptoms 
of muscle wounds. Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings: Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups. 
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side. Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles:

Type of injury. Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint. As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings: Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile. X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile. Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance. Soft or flabby muscles 
in wound area. Muscles do not swell and 
harden normally in contraction. Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function. In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present. Visible or measured 
atrophy may or may not be present. 
Adaptive contraction of opposing group of 
muscles, if present, indicates severity. 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type. 
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. § 4.56 (1997).

Prior to the revisions of July 1997, VA regulations provided 
that proper evaluation of residuals of GSW injuries included 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  See 38 C.F.R. §§ 4.44, 
4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (1996).

As of July 1997, VA revised 38 C.F.R. § 4.56, which now reads 
as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

(1) Slight disability of muscles--(i) 
Type of injury. Simple wound of muscle 
without debridement or infection. (ii) 
History and complaint. Service department 
record of superficial wound with brief 
treatment and return to duty. Healing 
with good functional results. No cardinal 
signs or symptoms of muscle disability as 
defined in paragraph (c) of this section. 
(iii) Objective findings: Minimal scar. 
No evidence of fascial defect, atrophy, 
or impaired tonus. No impairment of 
function or metallic fragments retained 
in muscle tissue.

(2) Moderate disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection. (ii) History and complaint. 
Service department record or other 
evidence of in-service treatment for the 
wound. Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles. (iii) Objective 
findings: Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue. 
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles--(i) Type of injury. Through and 
through or deep penetrating wound by 
small high velocity missile or large low- 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) 
History and complaint. Service department 
record or other evidence showing 
hospitalization for a prolonged period 
for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements. (iii) 
Objective findings; Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups. Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side. Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound due to high- 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring. (ii) 
History and complaint. Service department 
record or other evidence showing 
hospitalization for a prolonged period 
for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements. (iii) Objective 
findings: Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track. Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area. 
Muscles swell and harden abnormally in 
contraction. Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function. If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile. (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle. (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests. (D) 
Visible or measurable atrophy. (E) 
Adaptive contraction of an opposing group 
of muscles. (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle. (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

See 62 Fed. Reg. 30,235 (June 3, 1997).

In October 1996, the RO granted service connection for the 
residuals of a GSW to the left arm based on the data 
contained in the report of a February 1996 VA medical 
examination, as the veteran's service medical records were 
unavailable.  An initial rating of 10 percent was assigned 
under DC 5308 of the Schedule, based on a finding of moderate 
impairment of the function of the muscles in Group VII, which 
are the muscles arising mainly from the external condyle of 
the humerus, involving the extensor of the carpus, fingers 
and thumb, with the function of extending the wrist, fingers 
and thumb, and abducting the thumb.  38 C.F.R. § 4.73, DC 
5308.

Under, DC 5308, a rating of 10 percent is warranted for 
moderate disability of the Group VII muscles of either hand; 
a 20 percent rating is warranted for moderately severe 
disability of the Group VII muscles of either hand; and 
maximum ratings of 40 and 30 percent are warranted when there 
is severe disability of the Group VII muscles of the major 
and minor hand, respectively.  38 C.F.R. § 4.73, DC 5308.

On VA examination in February 1996, the veteran reported that 
while serving in Vietnam in 1968, the veteran reportedly 
experienced a through-and-through GSW in his left forearm, 
without bony involvement, caused by fire from an AK-47.  
There was debridement of the wound and the veteran was 
transferred to Walter Reed Army Hospital for convalescence.  
(As indicated earlier, VA has been unable to secure any 
records from this medical facility.)

The veteran also reported that he had had two months of 
physical therapy while at Walter Reed and that he had 
experienced residual left forearm pain, which was more severe 
in damp or cold weather and always worse in the morning.  The 
left forearm discomfort diminished throughout the day but 
never went away completely.  The veteran took Ibuprofen for 
symptomatic relief of his discomfort, using 800 mgs. every 
eight hours.  He further stated that, after a day of lifting, 
he experienced progressive weakness, which had caused 
problems with his vocation, machine work, and labor.

On physical examination, forearm pronation and supination was 
accomplished from zero to 80 degrees; wrist dorsiflexion from 
zero to 70 degrees, and palmar flexion from zero to 80 
degrees, symmetric.  Wrist ulnar deviation was from zero to 
45 degrees, and symmetric, bilaterally.  Percussion on the 
radial side of the palmaris longus was without tingling in 
both upper extremities.  There was hyperflexion of the wrists 
for 60 seconds without discomfort, and there was a diminished 
sharp and dull sensation in the left forearm, thumb, and 
index finger in the C6-7 nerve distribution.  Neurologic 
examination was negative, and the diagnosis was status post 
left forearm GSW, with residual scarring and C6-7 sensory 
neuropathy.

Because the appeal of this issue arises from an original 
grant of service connection, VA has to consider all the 
medical evidence produced throughout the entire appeal period 
and consider the potential assignment of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999).  That 
medical evidence consists, in addition to the above 
referenced examination report of February 1996, of reports of 
VA medical examinations or studies conducted in March and 
April 1998, May 1999, October 2002, and January and March 
2005.

In order for the veteran to be assigned a rating higher than 
10 percent, at any stage of his appeal period, his service-
connected residuals of a GSW to the left upper extremity need 
to be shown to produce at least moderately severe impairment 
in the Group VII muscles.  As shown from the discussion 
below, the medical evidence of record does not support such a 
finding.

The March 1998 VA medical examination report reveals that the 
veteran, was right-handed, and denied significant painful 
residuals.  He related that the left arm was "asleep," and 
that it stiffened up when under strenuous activity.  He had 
difficulty describing other residuals of the GSW but said 
that he felt like the left upper extremity was weaker than 
the right one and that he had noted subtle fine motor 
difficulties performing fine acts.  The veteran was 
questioned at length regarding limitations or impairment due 
to pain, but he denied them.

Physical examination revealed a four-cm horizontal scar 
residual in the volar surface of the dermis, with no guarding 
and only subjective tenderness.  There was mild scar 
retraction, which did not change with pronation, supination, 
or clenching of the forearm muscles.  There were two other 
ovoid surgical scars at the dermis of the left proximal 
medial forearm, with no evidence of scar retraction, and no 
tenderness, guarding, or withdrawal with palpation.  There 
was a "decreased sensation to dull, new dermatomal 
distribution with duplicate testing."  There was "discrete 
decreased sensation to sharp" in the C6-7 nerve 
distribution, but deep tendon reflexes in the elbow and wrist 
were normal and symmetric.  

Grip strength was intact and symmetric, and the veteran was 
able to perform a closed first.  Phalangeal strength was 
preserved against resistance.  Upper extremity strength 
against resistance was symmetric, with no breakaway.  Romberg 
was negative and there was no guarding or subjective 
discomfort with palpation of joint lines and bony landmarks 
to include the medial and lateral epicondyles on the elbow, 
radial, and ulnar styloids of the wrist.  There was no upper 
extremity nail bed clubbing or cyanosis and the forearm 
muscles measured 10cm distal to the antecubital fossa, 29.5 
on the left and 30.0 on the right, while the biceps muscles 
measured 10 cm. above the antecubital fossa, or 29.5 and 
symmetric.

There were no tender points with palpation of joint lines and 
bony landmarks, to include both proximal interphalangeal and 
distal interphalangeal joints.  There were no tender points 
nor subjective discomfort with palpation of 
metacarpophalangeal joints.  Finkelstein test was negative 
for chronic stenosing and tenosynovitis of the thumb, and the 
distal interphalangeal joint range of motion was symmetric in 
both hands, from zero to 50 degrees.  Proximal 
interphalangeal joint flexion was preserved and symmetric in 
both hands, from zero to 95 degrees.  

Metacarpophalangeal joint flexion was preserved and 
symmetric, from zero to 75 degrees, and wrist dorsiflexion 
was preserved, at 70 degrees.  Wrist palmar flexion was from 
zero to 80 degrees and symmetric, with no guarding or 
discomfort.  Elbow flexion was from zero to 145 degrees and 
symmetric.  Duplicate testing was notable for the absence of 
upper extremity weakness against resistance, or muscle 
fasciculation/involuntary movements.  The diagnoses were 
listed as:

Residuals of left forearm gunshot wound 
with residual scarring and sensory 
complaints as specified.  Electromyogram 
testing has been requested to rule out 
neuropathic residuals.  The veteran has 
grossly preserved strength, function and 
mobility.  ...

A VA nerve conduction study conducted in April 1998 was 
interpreted as normal with no electrodiagnostic evidence of 
left median or ulnar neuropathy.

On VA re-examination in May 1999, the veteran complained of 
numbness and tingling in the left index finger and thumb, 
which he said "tingles all the time like it's asleep."  He 
also complained of stiff joints in the left distal 
interphalangeal joint, which became worse with cold weather.  
The examiner noted that there was no weakness in the left 
hand, as well as no pain or tingling in the left forearm at 
the site of the GSW.  The entrance and exit wounds in the 
left forearm were both well healed and tendon reflexes for 
the biceps and triceps were 2+, bilaterally.  Upper 
extremity, wrist, finger, and grip strength were all 5+, 
bilaterally.  

Sensory examination revealed decreased sensation to pinprick, 
cold sensation, and light touch in the distribution of C6 and 
C7 from the lower forearm distal to the thum and index 
finger.  Sensation of the third, fourth, and fifth fingers on 
the left hand was intact.  The area of decreased sensation 
followed a clear dermatomal pattern from the site of injury 
distal to the thumb and index finger.  There were no deficits 
in sensation about the site of the injury.  Muscle tone was 
good, bilaterally, and there were no signs of muscle wasting 
in the left hand or forearm.  The DIP joints of the left hand 
were all enlarged, which would be consistent with 
osteoarthritis of those joints.

The examiner noted that the April 1998 electromyelogram 
report had been interpreted as a normal study with no 
electrodiagnostic evidence of left median or ulnar 
neuropathy, and that there was an addendum stating that the 
nerve conduction studies had shown no evidence of left median 
or ulnar neuropathy with distal sensory response of the left 
radial nerve also being within normal limits.  The examiner 
then gave an impression of C6-7 peripheral neuropathy 
secondary to GSW while stationed in Vietnam, and opined that 
the peripheral neuropathy was mild to moderate in nature and 
that no additional testing was required at the time.

On VA medical examination in October 2002, the veteran once 
again complained of numbness and stiffness, as well as 
tingling in the left thumb and index finger, especially with 
cold weather.  Motrin provided relief.   Physical 
examination, however, revealed full range of motion of the 
wrists, with no evidence of muscle atrophy and intact and 
symmetrical median, ulnar, and radial nerves of both upper 
extremities.  The veteran was able to oppose his thumb to his 
fifth finger with 4/5 strength, as compared to 5/5 strength 
with his right hand.  He was able to use his interosseous 
muscle to adduct and abduct his fingers of the left hand, 
comparable to the right hand.  The wrist volar and 
dorsiflexion was full and complete, compared to the right 
hand.

The examiner noted that, based on his review of the April 
1998 nerve conduction study and the current examination, a 
new study was not requested "because there are no new 
physical findings."  The diagnosis was listed as

Through and through gunshot wound, left 
forearm with secondary cold intolerance 
and Raynaud's phenomenon, however he does 
not describe whiteness or redness of his 
fingers associated with the numbness, but 
the cold exposure and symptoms of his 
left hand are compatible with this.

VA X-rays of the veteran's left upper extremity obtained in 
October 2002 were interpreted as revealing normal hands and 
wrist, with no evidence of arthritis of bony abnormality.

On VA medical examination in January 2005, the veteran 
bitterly complained of pain and a Raynaud's type syndrome 
involving his left hand which was much worse in cold weather 
and bothered him when he went to get gas and when he tried to 
work outside.  

Physical examination of both wrists revealed dorsiflexion 
from zero to 70 degrees, without pain; palmar flexion from 
zero to 80 degrees, without pain; ulnar deviation from zero 
to 45 degrees, without pain; and radial deviation from zero 
to 20 degrees, without pain.  Five reps of the ranges of 
motion did not produce fatigue, weakness, or lack of 
endurance of either wrist, and there was no muscle atrophy of 
the thenar, hypothenar eminence, and the interosseus muscles 
were 5/5, bilaterally.

The veteran was able to oppose his thumb to all fingers on 
his left hand with 5/5 strength, compared to 5/5 on the right 
hand.  Abduction and adduction of the fingers of both hands 
was, likewise, 5/5.  Capillary refill of the left distal 
fingers was one-half to one second slower than on the right, 
but his radial and ulnar pulses at the wrist were normal in 
both forearms.  The flexors and extensors of his fingers and 
wrists were 5/5 on both sides.  

Sensory examination to light touch and vibration was 
symmetrical on both sides.  The examiner noted that a repeat 
EMG would be requested to determine whether there had been 
any change since the 1998 study.  The diagnoses were:

1.  Through and through gunshot wound 
left forearm with scars both on the 
dorsal and ventral surface left forearm 
which measure 9 mm in diameter and are 
depressed and adhe[r]ed, but not tender.

2.  He has secondary cold intolerance and 
a Raynaud's like phenomenon of his left 
fingertips.

VA nerve conduction studies conducted in March 2005 were 
interpreted as normal.  It was commented that:

There is no electrodiagnostic evidence of 
a left-sided median nerve entrapment 
neuropathy at the wrist (i.e., no 
evidence of left carpal tunnel syndrome).  
There is no electrodiagnostic evidence of 
a left-sided ulnar nerve neuropathy.

Additionally, there is no 
electrodiagnostic evidence of a sensory 
neuropathy involving the left superficial 
radial nerve, which demonstrates normal 
peak latency and amplitude.

The record supports a finding that the GSW in this case was 
through-and-through and surgically treated during service.  
By regulation, such a wound is rated as productive of at 
least moderate disability.  There are scars in the left 
forearm, but they are both well healed and nontender, and 
they have not been shown to indicate track of missile through 
one or more muscle groups.  

Also, the strength and ranges of motion in the left upper 
extremity have been historically reported to be essentially 
normal and identical to the strength and ranges of motion in 
the right upper extremity.  There is no objective evidence of 
loss of deep fascia, muscle substance, or normal firm 
resistance of the muscles on the left side, when compared to 
the sound side.  It has not been shown either that there is 
any evidence of fatigue, weakness, or lack of endurance of 
the left wrist resulting from the service-connected 
disability.  Moreover, nerve conduction tests have been 
negative as to evidence of any type of neuropathy.

The veteran's complaints of a cold sensation, numbness, 
stiffness, and tingling in his left thumb and index finger 
are noted, and they have objectively been confirmed in the 
form of decreased sensation to pinprick and a cold sensation 
and light touch in the distribution of C6 and C7 from the 
lower forearm distal to the thumb and index finger.  This 
symptomatology was originally attributed to a peripheral 
neuropathy but it has been more recently re-characterized as 
representing evidence of cold intolerance and a Raynaud's 
phenomenon, disabilities for which the veteran is not 
currently service-connected.

The veteran's complaints of pain on motion and functional 
loss in his left upper extremity are acknowledged, but they 
are deemed properly compensated by the 10 percent rating that 
is currently in effect on account of moderate impairment of 
Muscle Group VII, left side.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In short, the preponderance of the evidence of record is 
against a finding that the disability affecting Muscle Group 
VII of the veteran's left upper extremity has been at least 
moderately severe in nature at any time during the pendency 
of this appeal.  Because the criteria for a disability rating 
in excess of 10 percent are not met, the claim for an 
increased rating fails and must accordingly be denied.

The Board has also considered whether it would be more 
beneficial for the veteran to have his service-connected left 
arm disability rated under any of the DCs addressing 
musculoskeletal disability of the left upper extremity (DCs 
5205 through 5214), rather than under DC 5308, which is the 
DC that compensates based on the extent of muscle damage.  
(Of course, separate ratings under both sets of rating 
criteria cannot be assigned because such action would violate 
VA's prohibition against pyramiding, 38 C.F.R. § 4.14.)  
However, the Board has determined that doing that would 
result in no benefit to the veteran because his 
symptomatology does not warrant ratings higher than 10 
percent under any of those DCs, insofar as there is no 
evidence of ankylosis of any part of the left upper 
extremity; impairments of the elbow such as flail joint or 
joint fracture, with marked cubitus varus or cubitus valgus 
deformity, or ununited fracture of the head of the radius; 
impairments of the ulna or radius manifested by at least 
nonunion; or limitation of flexion or extension of the minor 
forearm to a degree that would warrant a rating higher than 
10 percent.

The veteran has reported neurologic complaints in the left 
arm, however, neurologic studies have all been within normal 
limits and have ruled out a neurologic disability.  
Therefore, an evaluation on the basis of such disability is 
not warranted.  See 38 C.F.R. §§ 4.123-4.124a (2005) 
(providing criteria for evaluating neurologic disability).

None of the competent evidence of record produced since the 
veteran filed his claim for an increased rating for the 
service-connected residuals of GSW to the left arm reveals an 
exceptional or unusual disability picture, with related 
factors as marked interference with employment or frequent 
periods of hospitalization, which would warrant 
extraschedular consideration of the veteran's claim for an 
increased rating at any time during the pendency of his 
appeal.  In particular, it is noted that the record does not 
objectively show that the service-connected disability has 
interfered with the veteran's job to the point of precluding 
it or affecting it to a point beyond that already 
contemplated by the current rating of 10 percent, or that it 
has caused frequent periods of hospitalization.

Accordingly, the Board has determined that it is not 
necessary to refer the veteran's claim of entitlement to an 
initial disability evaluation higher than 10 percent for the 
service-connected residuals of a GSW to the left arm to the 
Under Secretary for Benefits, or the Director of the 
Compensation and Pension Service, for extraschedular 
consideration.  See 38 C.F.R. § 3.321(b)(1).


ORDER

A 100 percent disability evaluation is granted for PTSD, 
effective October 16, 2002.

A disability evaluation higher than 50 percent for  PTSD 
prior to October 16, 2005, is denied.

An effective date earlier than October 16, 2002, for the 
grant of a 70 percent rating for PTSD is denied.

An effective date earlier than January 19, 2005, for the 
grant of a TDIU is denied.

An initial disability evaluation higher than 10 percent for 
residuals of a GSW to the left arm is denied.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


